DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy (JP 2017-027191 filed on February 16, 2017) has been received. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 8, 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites:
“a band-like shape” in lines 3 and 6, which is indefinite. What is band-like shape? Furthermore, the second recitation of “a band-like shape” (line 6) is further indefinite because it is not clear whether “a band-like shape” is referring to “a band-like shape” recited previously in line 3. 
“a fluid” in lines 5, 7, and 8, all of which are indefinite. Do these refer to the same “a fluid” recited previously in line 4?
 “the main surface” in lines 12, which is indefinite. Does this refer to “a main surface of a pair of main surfaces of the first fluid bag” recited previously in lines 11-12?
“a position” in line 16, which is indefinite. Does this refer to “a position” recited previously in line 15? 
Claim 2, and all dependent claims thereof, recites:
“in a case” in line 6, which is indefinite. Does this refer to the same “in a case” recited previously in line 4?
Claim 3 recites “in a case” in line 6, which is indefinite. Does this refer to the same “in a case” recited previously in line 4?
Claim 4 recites “in a case” in line 6, which is indefinite. Does this refer to the same “in a case” recited previously in line 4?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US PG Pub. No. 2013/0053708 A1) (hereinafter “Quinn”).
With respect to claim 1, Quinn teaches a blood pressure information measurement device cuff (abstract; Figs. 1-2), comprising: a first fluid bag having a band-like shape (first inflatable bladder 34 in Fig. 2) and comprising a first nipple configured to allow a fluid to enter and exit (port 22 provides fluid passage to first inflatable bladder 34; see Fig. 2), the first fluid bag being configured to expand and contract by a fluid entering and exiting via the first nipple (first inflatable bladder 34 expands and contracts by fluid entering and exiting via first nipple 22; see Fig. 2); and a second fluid bag having a band-like shape (second inflatable bladder 35 in Fig. 2) and comprising a second nipple configured to allow a fluid to enter and exit (port 24 provides fluid passage to second inflatable bladder 36; see Fig. 2), the second fluid bag being configured to expand and contact by a fluid entering and exiting via the second nipple (second inflatable bladder 36 expands and contracts by fluid entering and exiting via second nipple 24; see Fig. 2), wherein the second fluid bag is accommodated in the first fluid bag (second inflatable bladder 36 is disposed within the first inflatable bladder 34; see Fig.2; see also par.0034), the second nipple is provided on a first main surface of a pair of main surfaces of the second fluid bag and extends outside through a main 
	However, Quinn does not explicitly teach in a case that the first fluid bag and the second fluid bag are both unfolded flatly, the first nipple is disposed at a position corresponding to an outer edge section of the second fluid bag or a position further outward from the outer edge section.
Nonetheless, modifying Quinn in the manner recited would be obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	With respect to claim 2, Quinn teaches the first fluid bag comprises a length direction that corresponds to a circumferential direction in a case that the first fluid bag is wrapped at a measurement site and a width direction orthogonal to the length direction (see Fig. 2), and in a case that the first fluid bag and the second fluid bag are both unfolded flatly, the second fluid bag is positioned at the center in the width direction of the first fluid bag (see Fig. 2).
	With respect to claim 3, Quinn teaches the first fluid bag comprises a length direction that corresponds to a circumferential direction in a case that the first fluid bag is wrapped at a measurement site and a width direction orthogonal to the length direction (see Fig. 2), and in a case that the first fluid bag and the second fluid bag are 
	With respect to claim 4, Quinn teaches the first fluid bag comprises a length direction that corresponds to a circumferential direction in a case that the first fluid bag is wrapped at a measurement site and a width direction orthogonal to the length direction (see Fig. 2), and in a case that the first fluid bag and the second fluid bag are both unfolded flatly, the first nipple and the second nipple are disposed along a direction parallel to the width direction (see Fig. 2).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PUYA AGAHI/Primary Examiner, Art Unit 3791